Citation Nr: 1711716	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-32 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected adjustment disorder with depressed mood.

2.  Entitlement to initial disability ratings in excess of 30 percent prior to November 20, 2014; and in excess of 60 percent as of November 20, 2014, for service-connected arteriosclerotic heart disease (previously stated as coronary artery disease, status post coronary artery bypass graft) (hereinafter "cardiovascular disability").

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970 and from May 1971 to December 1971.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which granted service connection for an adjustment disorder with depressed mood, and assigned an initial rating of 30 percent, effective January 27, 2010; continued a 30 percent disability rating for a cardiovascular disability; and denied TDIU.

In September 2014, the Board remanded all three issues for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Regarding the adjustment disorder claim, the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand instructions by obtaining VA treatment records from Sioux Falls VA Medical Center (VAMC), sending an October 2014 letter to the Veteran regarding additional pertinent treatment records, providing a December 2014 VA examination, and readjudicating the issue in a February 2015 Supplemental Statement of the Case (SSOC).  As such, the Board will adjudicate the increased rating claim for an adjustment disorder below.

However, as discussed in further detail below, the AOJ failed to comply with the Board's remand instructions for the claim for a higher rating for a cardiovascular disease.  Additionally, the claim for a TDIU is inextricably intertwined with this issue.  As such, both issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entirety of the appeal period, the Veteran's service-connected adjustment disorder with depressed mood is most appropriately characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity due to service-connected psychiatric disorder has not been demonstrated.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for adjustment disorder with depressed mood are not met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations during the appeal period in June 2011 and December 2014.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of this claim.

II.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's adjustment disorder with depressed mood is currently rated at 30 percent, effective January 27, 2010, under 38 C.F.R. § 4.130, DC 9434.

Under this provision, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Additionally, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) or no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

VA has recently changed its regulations, and now requires use of DSM-5, effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014).  As the Veteran's case was certified to the Board before August 4, 2014, GAF scores are used in the evaluation of his psychiatric disorder.  Id.

The Veteran asserts that he is not adequately rated for his service-connected adjustment disorder with depressed mood.  In his June 2014 appellate brief, his representative stated that the Veteran had panic attacks and depression that affected his ability to function independently.

A July 2010 VA treatment record reflects a negative depression screening with the Veteran reporting little interest or pleasure in doing things for several days and feeling down, depressed, or hopeless for several days.

In a March 2011 VA treatment record, the Veteran stated that he did not believe he was currently depressed, but rather that his mood was currently good.  He reported a good mood, sufficient sleep although he felt tired most of the time, concentration that was not as good as it was in the past, feeling helpless due to his financial problems but not hopeless or worthless, and a marriage of 34 years.  He denied any episodes suggestive of hypomania or mania, anxiety, obsessive thoughts or compulsive behaviors, panic attacks, homicidal thoughts, nightmares or flashbacks, current suicidal or homicidal thoughts, and auditory or visual hallucinations.  The Veteran was poorly groomed; alert; and fully oriented to person, place, and time.  He had bad body odor, intermittent eye contact, an "okay" mood, mildly restricted affect, coherent and goal-directed thoughts with no flight of ideas or tangentiality, good attention, good concentration, fair insight, and good judgment.  He was diagnosed with polysubstance dependence in full, sustained remission for 30 years; adjustment disorder with depressed mood; and rule out depression secondary to medical conditions.  A GAF score of 70 was assigned.

An April 2011 VA general medical examination report reflects that the Veteran went to the Veterans of Foreign Wars (VFW) for fellowship at least several times a week, if not daily.  The Veteran stated that he had problems with concentration and math, and that he tended to be somewhat forgetful.  His wife stated that he was disinterested in activities, and that he might be mildly depressed.

A June 2011 VA examination report reflects that the Veteran believed that he had been feeling progressively more depressed, complained of lack of energy and motivation, indicated that he had to push himself to do things, and endorsed depression with hopelessness and worthlessness at times.  He reported difficulty with his ability to focus and concentrate and that he had been forgetting things, such as where he put his eyeglasses.  He denied any guilty feelings, suicidal or homicidal thoughts, recurrent distressing recollections of his military experience, arousal or avoidance symptoms, manic or hypomanic symptoms, excessive amounts of anxiety or worries, panic attacks, auditory or visual hallucinations, delusions or paranoia, and obsessions or compulsions.  He stated that he had a good relationship with his siblings, and that he had been married for 35 years.  Objective examination revealed that the Veteran had fair grooming and hygiene; fairly good eye contact; normal speech; dysthymic mood; congruent and appropriate mood; mostly coherent and directed thought production with no looseness of associations, flight of ideas, or blocking; and fair attention and concentration.  He was cooperative, alert, and oriented times three.  Gross memory seemed to be intact, although the Veteran complained about his short term memory.  A GAF score of 60 was assigned.

VA treatment records from September 2012 to February 2014 include a negative depression screening, and reflect that the Veteran was cooperative, alert, oriented, and freely communicating.  He had stable depression; dysphoric mood; affect that was broad in range; adequate stream of thought; good insight and judgment; connected thoughts; speech that was within normal limits in rate, volume, and tone; and linear and goal-directed thoughts.  He denied suicidal and homicidal ideations and reported that he worked on projects, such as repairing the fence and working on cars.  He also stated that he was close to his family, that he had been married for over 30 years, that his youngest son and his girlfriend lived with him, and that he had a core group of friends with whom he was close.

A December 2014 VA examination report reflects that the Veteran reported that his symptoms had stayed the same since the June 2011 VA examination with decreased problems with irritability.  He stated that he had a good marriage with his wife of 38 years; that he traveled and saw his adult children a lot, with whom he had good relationships; that he went out to eat, watch movies, and visit with friends; that he had five close friends with whom he worked on projects; and that he liked to pheasant hunt and watch the news.  He noted difficulty staying asleep most nights, flashbacks to Vietnam that came and went, and some anxiety about being able to handle "everything."  The Veteran denied frequent crying; significant feelings of worthlessness, helplessness, guilt, or shame; anxiety; manic symptoms; significant memory or cognitive impairments; suicidal and homicidal ideations; delusions and hallucinations; and any history of panic attacks.  The examiner found the Veteran to be well-groomed with logical and goal-directed thinking; positive affect; congruent mood; orientation to person, place, and time; normal rate of speech and tone of voice; and depressed mood.  The Veteran had not been followed by a mental health professional since the last VA examination.  He reported mild to moderate social impairment due to periods of isolation on average of six days a month due to depressed mood and lack of motivation, and denied any occupational impairment due to psychiatric symptoms.  Accordingly, the examiner found the Veteran to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  A GAF score of 62 was assigned.

Social Security Administration (SSA) records reflect that the Veteran took care of his wife and son, fed and cleaned up after his pets, had no problems with personal care although he needed reminders to shower and take his medication, prepared his own meals once a day, and did household chores.  Additionally, he shopped at stores, was able to finish what he started, was good at following written and spoken instructions, was not good at getting along with authority figures, and was never laid off or fired due to problems getting along with others.  He reported that his memory was affected.  The examiner found the Veteran's depression to be non-severe.

The Veteran's wife submitted an October 2011 lay statement, in which she stated that the Veteran became depressed after his 2005 heart attack, seemed to give up, had no ambition, slept a lot, needed to be told to shower and shave, and was depressed and moody.

Based on a careful review of all of the evidence, the Board finds that initial rating for the Veteran's adjustment disorder with depressed mood in excess of 30 percent is not warranted.

During this period, the Veteran primarily exhibited symptoms such as depressed mood, chronic sleep impairment, and mild memory loss.  The Board finds that the Veteran's psychiatric disability is more appropriately characterized as a whole by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

The evidence does not reflect that the symptoms during this period, as described in detail in the factual background above, manifested in the frequency, severity, or duration for the next higher rating of 50 percent rating, which requires occupational and social impairment with reduced reliability and productivity.  Although the Veteran was found to have mildly restricted affect in March 2011, he was subsequently found to have affect that was broad in range.  Despite his representative's assertions that the Veteran experienced panic attacks, the Veteran consistently and repeatedly denied having panic attacks, as shown in the medical evidence.  His lay assertions as to feeling panicked, while competent, are outweighed by the other evidence of record, which reflects consistent denials of panic attacks.  In addition, he reported impairment of his short-term memory, but described himself only as being "somewhat forgetful," stated that he would forget where he put his eyeglasses, and denied significant memory or cognitive impairment.  Additionally, SSA records reflect that although he reported that his memory was affected, he stated that he was able to finish tasks.  SSA records also reflect that the Veteran described himself as being good at following written and spoken instructions.  He also was not found to have impaired judgment, but was rather found to have fair to good insight and good judgment.

Moreover, the Veteran repeatedly described a good marriage with his wife, a good relationship with his adult children, and a core group of about five friends with whom he socialized and worked on projects.  In April 2011, he also stated that he went to the VFW at least several times a week.  Despite his representative's assertion of depression that affected his ability to function independently, at the December 2014 VA examination, the Veteran reported mild to moderate social impairment due to periods of isolation on an average of six days a month due to depressed mood and lack of motivation, and denied any occupational impairment due to psychiatric symptoms.  SSA records also reflect that the Veteran fed and cleaned up after pets, did household chores, and prepared one meal a day; the SSA examiner found the Veteran's depression to be "non-severe."  In fact, the Veteran reported that his symptoms were stable and had even improved by the December 2014 VA examination, and was not being followed by a mental health professional since the June 2011 VA examination.  The Veteran's wife also stated that she believed that the Veteran might be mildly depressed.  Furthermore, the December 2014 VA examiner opined that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

The Veteran was also assigned GAF scores of 60, 62, and 70, which reflect only mild to moderate symptoms.

Therefore, based on the overall level of occupational and social impairment, the Board finds that the Veteran's adjustment disorder with depressed mood most closely approximates the criteria for the already assigned 30 percent rating.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

The Board also considered whether the Veteran's adjustment disorder with depressed mood presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected adjustment disorder with depressed mood, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The psychiatric symptoms demonstrated by the Veteran are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his psychiatric disability is more severe than is reflected by the assigned ratings.  In view of the circumstances, the Board finds that the rating schedule is adequate to rate the adjustment disorder with depressed mood.  Thus, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321 (b)(1).

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.   

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons also, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case. 38 C.F.R. § 3.321 (b)(1).

ORDER

Entitlement to an initial rating in excess of 30 percent for service-connected adjustment disorder with depressed mood is denied.

REMAND

Unfortunately, with regard to the remaining issues on appeal, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The September 2014 Board decision remanded the issue of entitlement to an initial disability rating in excess of 30 percent for a cardiovascular disability and to a TDIU in order to:  (1) obtain VA treatment records from Sioux Falls VAMC, (2) send an October 2014 letter to the Veteran regarding additional pertinent treatment records, (3) provide a VA examination to evaluate the Veteran's cardiovascular disability, and (4) readjudicate the issues if any benefit sought remains denied.  The AOJ failed to substantially comply with the last instruction.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105.

The Board notes that, in a February 2015 rating decision, the AOJ increased the initial rating for the Veteran's cardiovascular disability to 60 percent, effective November 20, 2014, the date of VA examination.  However, the AOJ did not readjudicate the initial rating of 30 percent prior to November 20, 2014, for the Veteran's cardiovascular disability in an SSOC or rating decision.  The issue remains in appellate status as the maximum rating has not been assigned for any time period during the appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The February 2015 SSOC only addresses the psychiatric and TDIU claims on appeal.  

Additionally, the Board finds the claim for a TDIU is inextricably intertwined with the claim for a higher initial rating for the cardiovascular disability hereby remanded, and the adjudication of the TDIU claim may depend on the outcome of the claim for a higher initial rating for the cardiovascular disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

Readjudicate the increased rating claim for cardiovascular disability, specifically to include entitlement to an initial rating higher than 30 percent prior to November 20, 2014, and the claim for a TDIU. If any benefit sought remains denied, provide an SSOC to the Veteran and his representative, and give him an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


